DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-16, and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the interventional core is fixed relative to the sheath in a direction transverse to the longitudinal axis.  The claims and the specification fail to describe any structure for performing this function.  Consequently, it is unclear what if any structure provides this function.
Claim 1 is indefinite because it is unclear to what “thereto” refers.
Claims 21 and 22 are indefinite because no structures are claimed or disclosed for performing the intended functional limitations.  A skilled artisan would not know which structures, if any, which are disclosed are claimed by the functional limitations recited in claims 21 and 22.	

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-16, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the interventional core is fixed relative to the sheath in a direction transverse to the longitudinal axis.  The claims and the specification fail to describe any structure for performing this function.  Consequently, Applicant has failed to provide written description support for the claimed subject matter. 
Examiner notes that Applicant has cited to several paragraphs of the specification in general support for the present claim amendments.  However, none of the cited paragraphs note fixing in a direction transverse to the longitudinal axis and at most disclose a general fixing of the interventional core to the sheat.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 6, 10, 12-16, 18-22, and 24-27 are rejected under U.S.C. 103 (a) as obvious over U.S. Patent No. 5,469,853 A to Law et al. in view of U.S. PG Pub. No. 2004/0082883 A1 to Kohno et al.
All of the below noted rejections are made in light of the Section 112 a and b rejections noted herein.
Regarding claims 1, Law disclose an imaging system for minimally invasive surgery, the imaging system comprising: an imaging core having a proximal end and a distal end, the imaging core comprising a handle portion at the proximal end and an imaging transducer at the distal end (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51), a sheath configured to be coupled in a fixed axial position relative to the imaging core, the sheath having a longitudinal axis (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51); an interventional core (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51), wherein the sheath has a first axial passage through which at least a portion of the interventional core is advancable, wherein the sheath further has a second axial passage through which at least a portion of the imaging core is advancable (see Figs. 4, 16, 17, 27, 36-40, 43, and 47-50, col 20 ln 
Law also discloses a system, wherein the interventional core is configured to couple to a component of the sheath while being axially reciprocatable within the first axial passage when the imaging core is advanced into the second axial passage of the sheath and placed in a fixed axial position relative thereto (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51).  Examiner also notes that Figs. 9 and 16-20, col 6 ln 8-50, col 17 ln 67-col 18 ln 28, and col 21 ln 67-col 22 ln 39) disclose that an interventional core and an imaging core are axially translatable relative to a sheath and each other and are fixed in other directions or fixable in the translation direction.  Lastly, the safety lock of Figs. 35 and 36 also reads on the fixed positioning claimed as well as the axial translation claimed.
Applicant appears to argue that Law discloses various embodiments for several claim elements, and therefore does not anticipate the present claims.  Examiner disagrees because Law explicitly indicates that any element from any embodiment can be include in the device of Law (see col 35 ln 60-col 36 ln 6).  Alternatively, Examiner finds that combining various embodiments in light of the explicit teaching to do so would have been obvious to a skilled artisan.  Further, adding locks, slide rails, latches, and/or keyed arrangements would provide the predictable benefits of holding elements in alignment well allowing axial translation when needed to adjust positioning of the treatment and imaging cores.

It would have been obvious to one of skill in the art to have combined the teachings of Law and Kohno because doing so would predictably ensure that the needle or interventional device is guides along a fixed angle and so the needle or interventional does not deviate from a desired path.
Regarding claims 5 and 6, Law discloses a system, wherein the interventional core comprises a tissue-penetrating element which is axially reciprocatable relative to the sheath and wherein a distal end of the tissue-penetrating element is adapted to extend in a distally forward direction (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51).
Regarding claims 10 and 12, Law discloses a system, wherein the distal end of the imaging core is deflectable and wherein the imaging core is flexible over at least its distal end (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51).
Regarding claims 13-15, Law discloses a system, wherein the imaging core is adapted to image in a distally forward direction; wherein the imaging core is adapted to image in a lateral direction; and wherein the imaging core comprises an ultrasonic transducer adapted for imaging (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51).

Regarding claims 20 and 21, the device of Law is capable of performing the intended uses claimed and therefore reads on the claims.  No further structural limitations are claimed.  Examiner notes that Applicant admits that intrauterine treatment with a laparoscope is well known in the art.  Examiner notes that intrauterine imaging with ultrasound is well known in the art.
Regarding claim 22, Law appears to disclose that ablation need are used (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 ln 11-col 32 ln 51, noting at least Fig. 50).
Regarding claims 24-27, Law discloses a system further comprising a handle structure configured to removable couple to the handle portion of the imaging core; the handle portion being configured to mate with the handle structure such that the handle portion and handle structure from a two-part structure, wherein the imaging core is removable from the handle structure and reusable; wherein the interventional core has a distal end, a proximal end, and a deployment mechanism to axially reciprocate a needle of the interventional core; and wherein the deployment mechanism is disposed on the sheath when the interventional core is coupled to the sheath (see Figs. 4, 16, 17, 27, 37-40, 43, and 47-50, col 20 ln 42-col 21 ln 58, and col 31 
Lastly, Examiner notes that the deployment mechanism is placed in the same way the deployment of present deployment mechanism 12 is located in Fig. 1 of the present disclosure.  Alternatively, it would have been a mere matter of design and skill in the art to adjust the location of the mechanism to create a more ergonomic device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 7, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law and Kohno as applied to claim 5 and 1 and further in view of U.S. PG Pub. No. 2002/0022835 A1 to Lee.
Regarding claims 7, 22, and 23, Law suggests ablation needles are used as the Law treatment device, but does not specifically describe how ablation needles are utilized.
However, Lee discloses a similar guided treatment medical system, comprising radiofrequency (RF) ablation needles removalbly coupled to the sheath, the RF ablation needles adapted to extend in a linear path before diverging lateral direction, the RF ablation needles having a tissue-penetrating tip at distal ends thereof (see Fig. 1, abstract, and para 6 and 15, noting the arms extend laterally away into tissue). 
It would have been a simple substitution to substitute the needles of Lee for the general treatment device of Law because doing so would have predictably provided RF ablation therapy for tumor treatment.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law and Kohno as applied to claim 5 and further in view of U.S. PG Pub. No. 2003/0130655 A1 to Woloszko et al.
Regarding claim 8, Woloszko discloses a similar ablation and medical treatment device, wherein the tissue-penetrating element comprises an electrode adapted to deliver electrical current to tissue (see Fig. 39 and para 77 and 147-179).
It would have been obvious to one of skill in the art to have combined the teachings of Law with the further teachings of Woloszko because doing so would predictably have provided and enhanced ablation of tissue using a conductive solution and electrodes for delivering electrical current to tissue.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law and Kohno as applied to claim 5 and further in view of U.S. Patent No. 6,461,296 B1 to Desai.
Regarding claim 9, Desai discloses a similar medical treatment device, wherein the tissue-penetrating element comprises a hollow needle adapted to deliver substances to tissue or associated vasculature (see Figs. 3, 5, and 11, col 6 ln 42-col 7 ln 21).
It would have been obvious to one of skill in the art to have combined the teachings of Law with the further teachings of Desai because doing so would predictably have provided and enhanced ablation of tissue using a conductive solution and electrodes for delivering electrical current to tissue.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law and Kohno as applied to claim 10 and further in view of U.S. Patent No. 5,190,050 to Nitzsche.

Law does not specifically disclose that the control already disclosed in Law is on a handle portion.
However Nitzsche discloses a similar medical catheter device, wherein bending control is located at a handle portion (see abstract and col 8 ln 34-62).
It would have been obvious to one of skill in the art to have combined the teachings of Law and Nitzsche because doing so would predictably provide an ergonomic easy to use device that would allow control of the bending already disclosed in Law.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Law and Kohno as applied to claim 15 and further in view of U.S. Patent No. 6,306,097 B1 to Park et al.
Regarding claim 16, Park discloses a similar ultrasound guided medical treatment device, wherein the ultrasonic transducer comprises a phased array of transducer elements (see claim 64).
It would have been a mere substitution of the transducer array of Law for the phased array transducer of Park because doing so would predictably allow for ultrasound imaging and could provide the additional benefit of Doppler ultrasound imaging.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 5-16 and 18-27 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent Nos. 10,610,197, 10,058,342, 8,506,485, 7,874,986, 7,815,571 in view of above cited Law and Lee.
The cited patents claim the same invention as presently claimed but for the RF ablation needle and sheath. It would have been obvious to have substituted the treatment devices of the patented inventions for the RF ablation needle of Lee because doing so would predictably provide tumor treatment with multiple needles and the sheath of Law because doing so would make a lower cost disposable device.
Examiner also notes the dependent claims of the present application are also obvious over the above cited art and the patented inventions for the above noted Section 103 reasons.
Claims 1, 5-16 and 18-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 15/634,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is merely a more narrower species of the present genus claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed January 26, 2021 are moot in view of the new grounds of rejection.  

Examiner disagrees because Law clearly shows a sheath with two separate passages divided by sheath wall 490.  See below marked up Fig. 50.

    PNG
    media_image1.png
    1036
    890
    media_image1.png
    Greyscale

Further, Fig. 23 A and B also show two axial passages.  One passage is for the imaging core, and one pass is for the interventional core.  Consequently, it appears Law reads on the claims as written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793